Name: Council Regulation (EEC) No 339/79 of 5 February 1979 defining certain products falling within heading Nos 20.07, 22.04 and 22.05 of the Common Customs Tariff and originating in third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 3 . 79 Official Journal of the European Communities No L 54/57 COUNCIL REGULATION (EEC) No 339/79 of 5 February 1979 defining certain products falling within heading Nos 20.07, 22.04 and 22.05 of the Common Customs Tariff and originating in third countries Concentrated grape must' means uncaramelized grape must which is obtained by partial dehydration of grape must carried out by any authorized method other than by direct heat, in such a way that its density at 20 °C is not less than 1-240 g/cm3 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (*), and in particular Article 1 (4 ) (c) thereof, Having regard to the proposal from the Commission ( 2), Whereas the definitions of some of the products listed in Annex II to Regulation (EEC) No337/79 can be applied only to products obtained in the Community ; whereas it is therefore necessary for the corresponding products originating in third countries to be defined ; Whereas the definitions of those products originating in third countries to which this Regulation applies must be as close as possible to the definitions of the Community products , Liqueur wine' means the product which :  has a total alcoholic strength of not less than 17-5% vol and an actual alcoholic strength by volume of not less than 15% vol and not more than 22% vol, and  is obtained from grape must or wine, which must come from vine varieties approved in the third country of origin for the production of liqueur wine and have a minimum natural alcoholic strength by volume of 12% vol :  by freezing, or  by the addition during or after fermentation : (i ) of a product derived from the distillation of wine, or ( ii) of a concentrated grape must or, in the case of certain quality liqueur wines appearing on a list to be adopted of wines for which such practice is traditional, of grape must concentrated by direct heat and which, apart from this operation, corresponds to the definition of concentrated grape must, or (iii ) of a mixture of these products . HAS ADOPTED THIS REGULATION: Article 1 This Regulation concerns products originating in third countries . Article 2 In this Regulation 'grape must with fermentation arrested by the addition of alcohol' means the product which :  has an actual alcoholic strength by volume of not less than 12% vol but less than 15% vol, and  is obtained by the addition to unfermented grape must having a natural alcoholic strength by volume of not less than 8.5% vol of a product derived from the distillation of wine . However, certain quality liqueur wines appearing on a list to be adopted may be obtained from unfermented fresh grape must which need not have a minimum natural alcoholic strength by volume of 12% vol . 'Sparkling wine' means the product having an actual alcoholic strength by volume of not less than 8-5% vol which :  is obtained by the primary or secondary alcoholic fermentation of fresh grapes , grape must or wine,  releases , when the container is opened, carbon dioxide derived exclusively from fermentation and has an excess pressure of not less than 3 bar when kept at a temperature of 20 °C in closed containers . ( J ) See page 1 of this Official Journal . ( 2) OJ No C 276, 20. 11 . 1978 , p. 1 . No L 54/58 Official Journal of the European Communities 5 . 3 . 79 ( 1 ) ( a) of Regulation (EEC) No 337/79 made out by the competent authorities of the exporting country stating that the products comply with certain requirements which correspond to those applicable to Community products . Article 4 Detailed rules for the application of this Regulation, in particular, in respect of each product referred to in Article 2 , the requirements referred to in Article 3 , shall be adopted in accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79. 'Aerated sparkling wine' means the product having an actual alcoholic strength by volume of not less than 8-5% vol which :  is obtained from wine,  releases, when the container is opened, carbon dioxide derived totally or partially from an addition of that gas , and  has an excess pressure of not less than 3 bar when kept at a temperature of 20 °C in closed containers . 'Semi-sparkling wine' means wine having an actual alcoholic strength by volume of not less than 8-5% vol which :  naturally contains carbon dioxide after primary or secondary alcoholic fermentation, and  has an excess pressure of not less than 1 bar and not more than 2-5 bar when kept at a temperature of 20 °C in closed containers. 'Aerated semi-sparkling wine' means wine having an actual alcoholic strength by volume of not less than 8-5% vol which :  contains carbon dioxide that has been wholly or partially added, and  has an excess pressure of not less than 1 bar and not more than 2-5 bar when kept at a temperature of 20 °C in closed containers. Article 5 1 . Council Regulation (EEC) No 948/70 of 26 May 1970 defining certain products falling within heading Nos 20.07, 22.04 and 22.05 of the Common Customs Tariff and originating in third countries ( x ), as last amended by Regulation (EEC) No 681/75 (2), is hereby repealed. 2. References to the Regulation repealed by paragraph 1 shall be construed as references to this Regulation. References to the Articles of the repealed Regulation shall be taken as references to the Articles of this Regulation in accordance with the tables of equivalence set out in the Annex. Article 3 When the products defined in Article 2 are imported they shall , where necessary, be accompanied by the certificate and analysis report referred to in Article 50 Article 6 This Regulation shall enter into force on 2 April 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 February 1979. For the Council The President P. MEHAIGNERIE (*) OJ No L 114, 27. 5 . 1970, p . 6 . ( 2) OJ No L 72, 20. 3 . 1975 , p. 48 . 5 . 3 . 79 Official Journal of the European Communities No L 54/59 ANNEX TABLE OF EQUIVALENCE This Regulation Article 4 Regulation (EEC) No 948/70 Article 3 a